UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-2013



JIA JIA WANG,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A77-993-866)


Submitted:   February 16, 2005            Decided:   March 16, 2005


Before WILKINSON, TRAXLER, and SHEDD, Circuit Judges.


Petition dismissed in part; denied in part by unpublished per
curiam opinion.


Henry Zhang, ZHANG & ASSOCIATES, P.C., New York, New York, for
Petitioner. Peter D. Keisler, Assistant Attorney General, James A.
Hunolt, Senior Litigation Counsel, Paul E. O’Brien, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Jia Jia Wang, a native and citizen of China, petitions

for review of an order of the Board of Immigration Appeals (Board)

affirming the immigration judge’s denial of his application for

asylum, withholding of removal, and protection under the Convention

Against Torture.

            Wang first challenges the immigration judge’s finding

that his asylum application was untimely filed with no showing of

changed or extraordinary circumstances excusing the late filing.

See 8 U.S.C. § 1158(a)(2)(B) (2000); 8 C.F.R. § 1208.4(a)(4), (5)

(2004).    We conclude we lack jurisdiction to review this claim.

See 8 U.S.C. § 1158(a)(3) (2000).

            Wang next argues that the immigration judge violated his

due process rights by not raising the timeliness of his application

before rendering her decision. We have reviewed the administrative

record    and   conclude   Wang   did   not   exhaust   his   administrative

remedies with respect to this issue because he did not raise it in

his appeal to the Board.           See 8 U.S.C. § 1252(d)(1) (2000);

Asika v. Ashcroft, 362 F.3d 264, 267 n.3 (4th Cir. 2004).

            While we do not have jurisdiction to consider the Board’s

denial of Wang’s asylum claim, we retain jurisdiction to consider

the denial of his request for withholding of removal, which is not

subject to the one-year time limitation.         See 8 C.F.R. § 1208.4(a)

(2004).    “To qualify for withholding of removal, a petitioner must


                                    - 2 -
show that he faces a clear probability of persecution because of

his race, religion, nationality, membership in a particular social

group, or political opinion.”         Rusu v. INS, 296 F.3d 316, 324 n.13

(4th Cir. 2002) (citing INS v. Stevic, 467 U.S. 407, 430 (1984)).

Based on our review of the record, we conclude substantial evidence

supports the finding that Wang has failed to meet this standard.

               Accordingly, we dismiss the petition for review in part

and deny it in part.*         We dispense with oral argument because the

facts    and    legal   contentions   are     adequately   presented    in   the

materials      before   the   court   and     argument   would   not   aid   the

decisional process.


                                                PETITION DISMISSED IN PART;
                                                             DENIED IN PART




     *
      We note that Wang asserts no specific allegation of error
committed below in denying relief under the Convention Against
Torture.

                                      - 3 -